DETAILED ACTION
This office action is in response to communication(s) filed on September 27, 2021.  
Claims 7 and 17 have been cancelled.  
Claims 1, 11 and 20 have been amended.
Claims 4-5 and 14-15 were previously objected.
Claims 1-6, 8-16 and 18-20 are currently pending.
The objection to “TITILE” is withdrawn in view of amendment with a new title.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-13 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cattrone et al. (U.S. Pub. No. 2007/0177824 A1, hereinafter as “Cattrone”), Salgado (U.S. Pub. No. 2014/0240735 A1),  and further in view of Ellis et al. (U.S. Pub. No. 2007/0220614 A1, hereinafter as “Ellis”).
With regard to claim 1, the claim is drawn to an image processing apparatus (see Cattrone, i.e. in Fig. 1, disclose the document management system) comprising: 

an input device (see Cattrone, i.e. in Fig. 1, para. 23, and etc., disclose the scanner 13); and 
a processor (see Cattrone, i.e. in para. 23, discloses that “…These steps may be performed by a processor in the printer, scanner or copier or by an external computer connected to the printer, scanner or copier”) configured to: 
	accept, through the input device, a user input of identification information that specifies a predetermined service and is associated with a plurality of document types used in the predetermined service (see Cattrone, i.e. in para. 31, discloses that “[0031] A document management system 10 according to embodiments of the present invention may support one or more of the above-described workflows. As seen from the above descriptions, most of the workflows (except for the variation of the fourth workflow--see below) include a process of obtaining an electronic copy of a document and metadata about the document, and generating barcode date that represent the metadata. At the input end of this process, the document and the metadata may be supplied from the storage device 15, the client 12, or the scanner 13. At the output end of the process, the document and the barcode representing the metadata can be printed on the same recording medium, stored in the storage device in association with each other for later use, displayed together on a display device, or transmitted to another device in association with each other for use by the other device. The variation of the scan mode can be used to extract metadata from a barcode in the scanned document and store the metadata in a conventional way without re-generating barcode representing metadata.”; also in Fig. 4, steps S41-S42, user submits a copy request, and user enters user authentication information), 
metadata about the documents. For example, Microsoft.RTM. Windows stores information about a document including the date and time the document was created, modified and accessed, location, size, title, subject, author, category [or as “the document type”], keywords, comments, etc. Some server-based document management systems, often used by large organizations to allow multiple members of the organization to create, modify and access documents on the server, store more extensive metadata about each document such as access history (a record of the creation, modification, viewing, copying, printing and/or scanning of the document by any user and the date and time of such actions), access control information, document retention policy information, category, the organization or project to which each document belong, routing information, etc. The type of metadata stored by a document management system can often be tailored to the need of the organization deploying the system. The document management system uses the metadata to organize documents and aid in document retrieval by users”), 
	generate a screen displayed on the display, the screen showing a preview of a print image for each of the document types (see Cattrone, i.e. in para. 11, 26 and etc., discloses that “(c2) displaying the document and the barcode data on a display device”; also see in Fig. 3, step S37, and in Fig. 5, i.e. step S57 and etc.), 
	upon selection of a previewed print image, select one of a plurality of encoding schemes associated with the document type of the previewed print image that has been selected, and encode, using the selected encoding scheme, the identification information into a code for the predetermined service (see Cattrone, i.e. in Fig. 4, step S46 and in para. 27, discloses that “…The digital stamp engine updates the metadata (Step S45), for example, by adding information about the user who is making the copy and the time the copy is made. Other desirable updates may be made to the metadata. If desired, the digital stamp engine may encrypt the metadata. The digital stamp engine then renders new barcode representing the updated metadata (Step S46) and embeds it in the scanned document, and the printer 14 prints the document which bears the new barcode as a part of the copied document that replaces the barcode in the original document (Step S47)…”; also see teachings of Salgado and Ellis supplemented below), and 
output the selected print image together with the generated code for printing (see Cattrone, i.e. in Fig .4, step S47, printer prints document with barcode, and in para. 27, discloses that “…and the printer 14 prints the document which bears the new barcode as a part of the copied document that replaces the barcode in the original document (Step S47)”).
The teachings of Cattrone merely lack in explicitly disclose the aspect relating to previewing the print image. 
However, Salgado discloses an analogous invention relates to techniques and platforms for using a printer driver to create, manage, and apply Quick Response codes and other types of barcodes in printed documents.  More specifically, in Salgado, i.e. in Fig. 4A-4B, and in para. 33, discloses that “[0033] At block 250, the printer driver can dynamically generate the barcode and embed or insert the barcode in the print data based on parameters associated with the barcode, thus generating modified print data that includes the barcode. The printer driver can embed or insert the barcode in a portion of the print data descriptive of the one or more selected pages of the document. In some embodiments, the printer driver can utilize the barcode module to embed or insert the barcode. As the user sets and/or modifies the parameters of the barcode, the printer driver can also dynamically regenerate at least one print -preview image, which can include the barcode and can further include at least a portion of the document, and display the print -preview image in the GUI…”. 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cattrone to include the limitation(s) discussed and also taught by Salgado, with teachings of aspect relating to previewing the print image, as the cited prior arts are at least considered to be analogous arts if not also in the same field of endeavor relating to image processing arts. Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cattrone by the teachings of Salgado, and to incorporate the limitation(s) discussed and also taught by Salgado, thereby “…QR codes provide consumers with the means to quickly and efficiently retrieve a large amount of relevant information, and thus QR codes have been applied to many fields in the consumer world” (see Salgado, i.e. in para. 2 and etc.).
Further, with regard to the claimed aspect relating to “… select one of a plurality of encoding schemes associated with the document type of the previewed print image that has been selected, and encode, using the selected encoding scheme, the identification information into a code for the predetermined service…”, the teachings of Cattrone and Salgado do not explicitly disclose the aspect relating to “selecting one of a plurality of encoding schemes…”. 
However, Ellis discloses an analogous invention relates to “…the field of secure management of documents and data, using a distributed network coupled to a data store. Input and output programs with user interfaces are operated using programmed processors to facilitate user identification, establishment of a level of authorization, collection and storage of copies of valued documents or data presented by users” (see Ellis, i.e. para.  3, and etc.).  More encoding scheme is preferably provided as an option for selective deployment by the user, subject or submitter for documents of a comparable level of sensitivity [or as “document type”]. When the scheme is invoked the document authentication process generates and embeds a small barcode seal at the edge of each page in a document or record which is printed or faxed from their account to a third-party. This code can comprise a two dimension barcode carrying an alphanumeric serial number code. By scanning the barcode, a third-party individual or institution can inquire with the inventive system (as a user) to determine associated database information that assists in permitting that individual or institution to validate and authenticate the document”. 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Cattrone and Salgado to include the limitation(s) discussed and also taught by Ellis, with the limitations discussed above, as the cited prior arts are at least considered to be analogous arts if not also in the same field of endeavor relating to printing art. Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Cattrone and Salgado by the teachings of Ellis, and to incorporate the limitation(s) discussed and also taught by Ellis, as “this code can comprise a two dimension barcode carrying an alphanumeric serial number code”, thereby “…thereby scanning the barcode, a third-party individual or institution can inquire with the inventive system (as a user) to determine associated database information that assists in permitting that individual or institution to validate and authenticate the document” (see Ellis, i.e. in para. 101 and etc.).
With regard to claim 2, the claim is drawn to the image processing apparatus according to claim 1, wherein the selected print image and the generated code are output to a printer (see 
With regard to claim 3, the claim is drawn to the image processing apparatus according to claim 1, further comprising: a communication interface configured to communicate with an external device from which the document type information about each of the document types is acquired (see Cattrone, i.e. in Fig. 1, disclose the client 12 is communicating with the server 11 [or “an external device”], and in Fig. 2, steps S23-S24 and para. 25, disclose the server obtains metadata about the document).
With regard to claim 6, the claim is drawn to the image processing apparatus according to claim 1, further comprising: a memory that stores code information for encoding the identification information (see Cattrone, i.e. in para. 26, disclsoes that “[0026] In a second workflow (FIG. 3), referred to as a "generate barcode mode" for convenience, at the request of a client 12, the system 10 can process an electronic document (the source document) and the metadata about the document, render a barcode image that encode the metadata, associate the rendered barcode with the processed document (e.g. embedding it in the processed document), and either store the processed document with the associated barcode in the storage device 15 as an electronic document, or display it on a display device, or transmit it to another computer (either the client 12 or a computer external to the system). When a stored document is later printed out or displayed, or when a transmitted document is printed out or displayed by another 
With regard to claim 7, the claim is drawn to the image processing apparatus according to claim 6, wherein the code information indicates a plurality of encoding schemes, and the processor generates the code based on one of the encoding schemes selected by a user through the input device (see Cattrone, i.e. in para. 22, disclsoes that “[0022] Two-dimensional barcode (2d barcode) is a form of machine-readable symbology for encoding data. 2d barcode can be used to encode text, numbers, images, and binary data streams in general, and has been used in identification cards, shipping labels, certificates and other documents, etc. One widely used 2d barcode standard is the PDF417 standard, and software and hardware products have been available to print and read such 2d barcode. Color barcode has also been proposed”; also see para. 25, 29, 37-38 and etc.). 
With regard to claim 8, the claim is drawn to the image processing apparatus according to claim 1, wherein the generated code is either a one-dimensional code or a two-dimensional code (see Cattrone, i.e. in para. 22, disclose two-dimensional barcode; and in para. 35, further disclose the teachings of one-dimensional barcode). 
With regard to claim 9, the claim is drawn to the image processing apparatus according to claim 1, further comprising: a scanner, wherein the processor is further configured to control the scanner to acquire an image of a sheet on which a code is printed, and decode the code (see Cattrone, i.e. in fig. 1, disclose the scanner 13, and further in Fig. 4, steps S43-S47, and in para. 27, discloses that “…Optionally, the system may require the user to enter user authentication information (such as user id and password) in order to copy the document (Step S42). The scanner 13 scans the original document into a scanned electronic document (Step S43). The digital stamp engine 11a detects the barcode in the scanned document, and extracts the metadata contained in the barcode (including decrypting the metadata if it has been encrypted) (Step S44). The digital stamp engine updates the metadata (Step S45), for example, by adding information about the user who is making the copy and the time the copy is made. Other desirable updates may be made to the metadata. If desired, the digital stamp engine may encrypt the metadata. The digital stamp engine then renders new barcode representing the updated metadata (Step S46) and embeds it in the scanned document, and the printer 14 prints the document which bears the new barcode as a part of the copied document that replaces the barcode in the original document (Step S47). As noted earlier, the scanner 13 and printer 14 may be the scanning section and printing section of a copier or a scanner/printer/copier multifunction machine. If the user desires, the system can be used to make a hard copy of the document bearing barcode where the copy has no barcode…”). 
With regard to claim 10, the claim is drawn to the image processing apparatus according to claim 9, further comprising: 
a communication interface configured to communicate with an external device (see discussions of claim 3 above, also incorporated by reference herein), wherein 
the processor is configured to acquire identification information from the decoded code, and control the communication interface to transmit to the external device a part of the image of the sheet according to the acquired identification information (see Cattrone, i.e. in para. 27, discloses that “The scanner 13 scans the original document into a scanned electronic document (Step S43). The digital stamp engine 11a detects the barcode in the scanned document, and extracts the metadata contained in the barcode (including decrypting the metadata if it has been encrypted) (Step S44). The digital stamp engine updates the metadata (Step S45), for example, by adding information about the user who is making the copy and the time the copy is made. Other desirable updates may be made to the metadata. If desired, the digital stamp engine may encrypt the metadata. The digital stamp engine then renders new barcode representing the updated metadata (Step S46) and embeds it in the scanned document, and the printer 14 prints the document which bears the new barcode as a part of the copied document that replaces the barcode in the original document (Step S47). As noted earlier, the scanner 13 and printer 14 may be the scanning section and printing section of a copier or a scanner/printer/copier multifunction machine. If the user desires, the system can be used to make a hard copy of the document bearing barcode where the copy has no barcode. In this case Step 45 would be omitted, and Step S46 would involve stripping the existing barcode from the document without embedding a new barcode in it. This scenario can also be view as a barcode replacement step (Step S46) where the new barcode is blank…”; and further in para. 28, discloses that “This workflow can be used to recover the metadata contained in the barcode on a printed document. The recovered metadata is preferably stored on the server, and the document itself can be stored on the server or transmitted to another device in a manner as desired by the user. For example, the document may be stored on the server and used in a conventional way (i.e. without having barcode embedded in it to represent metadata). The document may also be stored in association with barcode containing updated metadata (either as embedded barcode or as a separate barcode file), similar to a document generated in the second workflow. The document can also be transmitted to another device with the metadata in a conventional form, or with associated barcode representing metadata, or without any metadata. In another application of this workflow, if the barcode in the scanned document includes routing information as a part of the metadata, it can be used to 
With regard to claim 11, the claim is drawn to a method performed by an image processing apparatus, the method comprising: accepting a user input of identification information that specifies a predetermined service and is associated with a plurality of document types used in the predetermined service; acquiring document type information about each of the document types; displaying a preview of a print image for each of the document types; upon selection of a previewed print image, selecting one of a plurality of encoding schemes associated with the document type of the previewed print image that has been selected, and encoding, using the selected encoding scheme, the identification information into a code for the predetermined service; and outputting the selected print image together with the generated code for printing (instant claim is similarly rejected for at least the rationales set forth in discussion of claim 1 above, including the teachings of Salgado and Ellis set forth above, also incorporated by reference herein). 
With regard to claim 12, the claim is drawn to the method according to claim 11, wherein the selected print image and the generated code are output to a printer (instant claim is similarly rejected for at least the rationales set forth in discussion of claim 2 above, also incorporated by reference herein).
With regard to claim 13, the claim is drawn to the method according to claim 11, wherein the document type information about each of the document types is acquired from an external device (instant claim is similarly rejected for at least the rationales set forth in discussion of claim 3 above, also incorporated by reference herein).
With regard to claim 16, the claim is drawn to the method according to claim 11, further comprising: storing code information for encoding the identification information (instant claim is similarly rejected for at least the rationales set forth in discussion of claim 6 above, also incorporated by reference herein).
With regard to claim 17, the claim is drawn to the method according to claim 16, wherein the code information indicates a plurality of encoding schemes, and the code is generated based on one of the encoding schemes selected by a user through the input device (instant claim is similarly rejected for at least the rationales set forth in discussion of claim 7 above, also incorporated by reference herein).
With regard to claim 18, the claim is drawn to the method according to claim 11, wherein the code is either a one-dimensional code or a two-dimensional code (instant claim is similarly rejected for at least the rationales set forth in discussion of claim 8 above, also incorporated by reference herein).
With regard to claim 19, the claim is drawn to the method according to claim 11, further comprising: acquiring an image of a sheet on which a code is printed and decoding the code (instant claim is similarly rejected for at least the rationales set forth in discussion of claim 9 above, also incorporated by reference herein).
With regard to claim 20, the claim is drawn to a non-transitory computer readable medium storing a program causing a computer to execute a method comprising: accepting a user input of identification information that specifies a predetermined service and is associated with a plurality of document types used in the predetermined service; acquiring document type information about each of the document types; displaying a preview of a print image for each of the document types; upon selection of a previewed print image, selecting one of a plurality of implemented on a computer…”, and para. 14, discloses that “[0014] The present invention is also directed to computer program products that cause a data processing apparatus to perform the above methods”). 

Allowable Subject Matter
With regard to Claims 4-5 and 14-15, claims are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcoming the corresponding rejections and/or objection (if any) set forth in the Office Action above.
The following is a statement of reasons for the indication of allowable subject matter:  
With regard to claim 4, the closest prior arts of record, Cattrone and Salgado, do not disclose or suggest, among the other limitations, the additional required limitation of “the image processing apparatus according to claim 1, wherein the predetermined service is a delivery service, and the previewed print image includes a signature field and a code field where the 
With regard to claim 5, the claims are depending directly or indirectly from the independent Claim 4, each encompasses the required limitations recited in the independent claim discussed above.
With regard to claim 14, the closest prior arts of record, Cattrone and Salgado, do not disclose or suggest, among the other limitations, the additional required limitation of “the method according to claim 11, wherein the predetermined service is a delivery service, and the previewed print image includes a signature field and a code field where the generated code is printed”.  These additional features in combination with all the other features required in the claimed invention, are neither taught nor suggested by Cattrone and Salgado. 
With regard to claim 15, the claims are depending directly or indirectly from the independent Claim 4, each encompasses the required limitations recited in the independent claim discussed above.
Therefore, claims 4-5 and 14-15 are objected to.
Response to Arguments
Applicant's arguments with respect to claims 1-3, 6-13 and 16-20 have been considered but are moot in view of the new ground(s) of rejection. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Oba et al. (U.S. Pat/Pub No. 2011/0255111 A1) disclose an invention relates to systems, apparatuses and methodologies for previewing and submitting print jobs (see Oba, i.e. para. 1 and etc.).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The Art Unit location of your application in the USPTO has changed.  To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2675.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacky X. Zheng whose telephone number is (571) 270-1122.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm, alt. Friday Off.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y. Poon can be reached on (571) 272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACKY X ZHENG/Primary Examiner, Art Unit 2675